Citation Nr: 9908724	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  98-07 271	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1982 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).

The Board notes that the veteran appears to be raising a 
claim of entitlement to service connection for a heart 
abnormality, or specifically, a thickened heart muscle.  In 
his substantive appeal received in October 1997, he indicated 
that he had a  thickened heart muscle that had developed as a 
result of years of elevated blood pressure.  This matter is 
referred to the RO for appropriate action.  


FINDING OF FACT

There is no medical evidence of a nexus between the veteran's 
hypertension and his period of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107 (West 
1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for hypertension because he had high blood 
pressure readings in 1982, 1983 and 1984, and his current 
hypertension first manifested as headaches during active 
service.  The preliminary question before the Board, however, 
is whether the veteran has presented a well-grounded claim 
for service connection.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim is well grounded.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  See 38 
U.S.C.A. § 5107(a) (West 1997); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
facts pertinent to his claim, and the claim must fail.  Epps 
v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).  

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  In a case in which a 
veteran served for 90 days or more during a period of war or 
after January 1, 1947, service connection may be presumed for 
certain diseases, including hypertension, which manifest to a 
compensable degree within one year of service.  38 C.F.R. §§ 
3.307, 3.309 (1998).

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Service medical records reflect that the veteran had the 
following blood pressure readings during active duty: 150/76 
(November 1981, on enlistment examination); 140/70, 148/100 
(August 1982); 120/70 (November 1982); 120/70 (August 1983); 
118/86 (September 1983); 112/80 (October 1983); 112/72, 
112/78, 122/80, 128/76 (November 1983); 120/78 (twice in 
December 1983); 124/74, 120/80 (March 1984); 140/98 (June 
1984); and 140/96 (July 1984).  In August 1982 and September 
1983, the veteran complained of headaches.  During the first 
visit, and as noted above, the veteran's blood pressure was 
148/100.  During the second visit, a notation was made to 
check the veteran's blood pressure, and a reading of 118/86 
was noted.  On separation examination in March 1985, the 
veteran marked that he had not had high or low blood 
pressure, and the examining physician did not note any heart 
abnormalities or diagnose hypertension.  Blood pressure on 
that examination was 122/76.

Post-service medical records confirm that the veteran 
currently has hypertension, and show that that condition was 
not diagnosed until six years after discharge, in 1991.  In 
September 1986 and January 1987, the veteran had blood 
pressure of 130/88 and 150/94, respectively.  During a VA 
examination in February 1991, the veteran's blood pressure 
was 160/100, but hypertension was not diagnosed.  In July 
1991, during a visit with a private physician for a knee 
injury, the veteran's blood pressure was 140/102, and he was 
found to have a murmur.  Based on the reading, the physician 
suggested that the veteran undergo a series of blood pressure 
checks to determine whether he had sustained blood pressure 
elevation.  The veteran concurred.  Later that month, a 
physician indicated that the veteran's blood pressure had 
consistently been 130-140/100, and that medication was 
needed.  One week later, his blood pressure had improved, but 
not significantly, to 132/98.  In August and September 1991, 
the veteran's blood pressure was 130/96 and 140/100, 
respectively.  During the latter visit, hypertension was 
diagnosed.  Since the veteran has been diagnosed with 
hypertension, his blood pressure readings have ranged from 
130/82 to 142/104.

The above evidence clearly establishes that the veteran 
currently has hypertension.  It also establishes that during 
active duty, the veteran had elevated diastolic blood 
pressure (including 100, 98 and 96) and was treated for 
headaches.  However, beyond the veteran's assertions, there 
is no evidence of a nexus between the veteran's hypertension 
and the in-service blood pressure readings or headaches.  As 
the veteran is a layman with no medical training and 
expertise, his statements, alone, do not constitute competent 
evidence of a nexus.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) (holding that laypersons are not competent 
to offer medical opinions).  

Moreover, a nexus may not be presumed in this case because 
the record does not reflect that the veteran developed 
hypertension to a compensable degree within one year of 
discharge.  He did not have diastolic pressure of 
predominantly 100 or more or systolic pressure of 
predominantly 160 or more within one year of discharge from 
service.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (1996 
&1998).  By March 1986, only one diastolic blood pressure 
reading of 100 and no systolic blood pressure readings had 
been reported.

The veteran's representative requests that the Board 
favorably decide this case based, in part, on 38 U.S.C.A. 
§ 1154.  Presumably he wishes for the Board to accept the 
veteran's testimony that he had hypertension in service, and 
then to link his current hypertension to the in-service 
diagnosis.  While, under 38 U.S.C.A. § 1154, the Board may 
accept the veteran's assertion that he had elevated blood 
pressure readings and headaches in service, it may not accept 
his contention that those readings constituted hypertension.  
As stated previously, the veteran does not have the medical 
training necessary to so opine.  

Inasmuch as the record is devoid of competent medical 
evidence establishing a nexus between the veteran's 
hypertension and his period of active service, the veteran's 
claim for service connection for hypertension must be denied 
as not well grounded.  The Board acknowledges the 
representative's assertion that the VA has a duty to fully 
develop a claim before it determines whether a claim is well 
grounded.  However, as previously noted, the United States 
Court of Appeals for the Federal Circuit has held otherwise 
by indicating that in the absence of evidence of a well-
grounded claim, there is no duty to assist the veteran in 
developing the facts pertinent to his claim and the claim 
must fail.  Epps, 126 F.3d at 1467-1468.  
 

ORDER

Service connection for hypertension is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



- 8 -


